Order filed May 1, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00230-CV
                                   ____________

                        NANNETTE DULCIE, Appellant

                                         V.

           GUARDIAN TRANSFER STORAGE CO. INC., Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1039132

                                    ORDER

      The notice of appeal in this case was filed March 17, 2014. The clerk’s
record was filed April 28, 2014. To date, the filing fee has not been paid. The trial
court sustained the contest to appellant’s affidavit of indigence. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee the clerk of this court on or before
May 15, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the filing fee
in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM